Citation Nr: 0817804	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-14 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative 
osteoarthritis.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1943 to June 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for benign prostatic hypertrophy, hypertension, 
and degenerative osteoarthritis.


FINDINGS OF FACT

1.  The appellant's benign prostatic hypertrophy was first 
diagnosed more than 50 years after service, and has not been 
medically linked to service.

2.  The appellant does not have a diagnosis of hypertension 
nor was he treated or diagnosed with hypertension in service.

3.  The appellant's degenerative osteoarthritis was first 
diagnosed more than 50 years after service, and has not been 
medically linked to service.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Degenerative osteoarthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The appellant's service records include the appellant's 
separation examination, dated May 1945.  At that time, 
medical personnel indicated that the appellant had no 
abnormalities.  Benign prostatic hypertrophy, hypertension, 
and degenerative osteoarthritis were not indicated as a 
diagnosis nor was there an indication that the appellant was 
treated for any of the disabilities.  The appellant's service 
records included no further examination reports or treatment 
records for review.

The Board must find that, overall, the service medical 
records provide evidence against this claim, failing to 
indicate treatment for any of the claimed conditions during 
service.

Post-service medical records from the Armed Forces of the 
Philippines Medical Center (AFPMC) show that the appellant 
was diagnosed in February 2004 with degenerative hypertrophic 
osteoarthritis.  No opinion linking the diagnosis to the 
appellant's active service was provided.  

Records from AFPMC dated June 1999 show that the veteran was 
diagnosed with benign prostatic hypertrophy; however, the 
physician did not indicate that the condition originated 
during the appellant's active service.

No records subsequent to service indicate that the appellant 
has been diagnosed with hypertension; therefore, without a 
finding of a current disability, the Board cannot grant 
service connection for this disability.

In addition to the medical evidence, the Board has considered 
the appellant's own lay statements and his supporting 
affidavits or buddy statements in support of his claims.  
However, as a layperson, without the appropriate medical 
training and expertise, neither the appellant nor his affiant 
is competent to provide a probative (persuasive) opinion on 
medical matters, such as the etiology of his disabilities.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Thus, the 
appellant's and the affiant's personal opinions that the 
appellant's benign prostatic hypertrophy, hypertension, and 
degenerative osteoarthritis are related to service many years 
ago is not a sufficient basis for awarding service 
connection.  The Board finds that the service and post-
service treatment (or lack of treatment) outweighs the 
statements at this time.    

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for benign prostatic hypertrophy, 
hypertension, and degenerative osteoarthritis.  The evidence 
fails to indicate treatment for any of the disabilities 
during service or within one year of service.  The appellant 
was not diagnosed and/or treated until many years after 
service for his disabilities, which weighs against his 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability) 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  38 U.S.C.A. § 
5107.  The claims are denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and information in his possession to the RO.  

The July 2004 letter did not address rating criteria or 
effective date; however, subsequent to the rating decision, 
the RO sent a letter dated June 2007 addressing those issues.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided prior to 
adjudication did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no medical evidence indicating that 
the appellant's disabilities are connected in any way to his 
service from November 1943 to June 1945.  Thus, a VA 
examination is not warranted at this time.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and outpatient treatment records from the AFPMC.  The 
veteran provided medical records, statements, and affidavits.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained that could be obtained.  In 
fact, the appellant returned a waiver indicating that he had 
no further evidence to present in favor of his claims.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


